DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 17 and 18 recite “the spacer.”  There is insufficient antecedent basis for this limitation in the claim. The claims will be examined as though they depended from claim 16.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5, 12, and 19 recite “an inner wall of the main body.”  The antecedent basis for this limitation in the claims is unclear because the phrase “an inner wall of the main body” also occurs in their respective parent claims. The claims will be examined as the article “a” were replaced with the article “the.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 8,172,434 B1 [Olsson].

Regarding Claim 1:
Olsson teaches a sterilization module comprising: 
a main body having an opening at upper and lower sides of the main body (Fig. 11b (1103)); 
a protective cover disposed inside the main body to shield an interior of the main body from an outside of the main body ((1120)), the protective cover including a material through which UV light transmits (11:23-25); 
a substrate secured to an inner wall of the main body and disposed on the protective cover (see annotated Fig. 11B – Substrate); 

    PNG
    media_image1.png
    966
    660
    media_image1.png
    Greyscale
  a cover seat protruding inward from an inner surface of the main body such that the protective cover is seated on the cover seat (see annotated Fig. 11B – Cover Seat); 
an UV light emitting unit emitting UV light towards the protective cover (see annotated Fig. 11B – UV light emitting unit; 11:23-25); 
a spacer disposed between the substrate and the protective cover and configured to separate the UV light emitting unit from the protective cover (Fig. 11b (1123)); and 
an inner sealing member disposed between an upper surface of the cover seat and a lower surface of the protective cover to seal a gap between the main body and the protective cover ((1122)). 

Regarding Claim 2:
Olsson teaches the sterilization module of claim 1, further comprising: 
a connector disposed on a surface of the substrate and electrically connected to the substrate (12:15-30); and 
a cable detachably coupled to the connector, wherein one end of the cable is detachably coupled to the connector and the other end of the cable is connected to an external power device (11:29-48). 

Regarding Claim 3:
Olsson teaches the sterilization module of claim 1, wherein the spacer has a displacement preventing portion protruding upward from an upper surface of the spacer and preventing the substrate from being displaced from a designated place (upper portion of spacer adjacent to O-ring), wherein the displacement preventing portion has a height less than or equal to a thickness of the substrate (the total height of (1123) along the vertical axis is significantly less than the thickness of the substrate along the horizontal axis). 

Regarding Claim 4:
Olsson teaches the sterilization module of claim 1, further comprising: a substrate seat protruding inward from an inner wall of the spacer to allow the substrate to be seated on the substrate seat (annotated Fig. 11B – the cover seat also acts as a substrate seat). 

Regarding Claim 5:
Olsson teaches the sterilization module of claim 4, further comprising: 
a substrate holding portion disposed on the substrate and fastened to an inner wall of the main body (annotated Fig. 11B- the portion of the Cover Seat that is laterally disposed on the substrate and attached to the main body). 

Regarding Claim 6:
Olsson teaches the sterilization module of claim 1, further comprising: a body holding portion formed along an outer periphery of the main body and protruding from an outer surface of the main body (Fig. 11B- Flange of (1103)). 

Regarding Claim 7:
Olsson teaches the sterilization module of claim 6, further comprising: an outer holder fastened to an outer wall of the main body (Fig. 11B (846)). 

Regarding Claim 8:
Olsson teaches the sterilization module of claim 7, further comprising: an outer sealing member disposed between an upper surface of the body holding portion and a lower surface of the outer holder to seal a gap between the main body and the outer holder (the outer sealing member is hull between jacking plate (846) and the flange of (1103)). 

Regarding Claim 9:
Olsson teaches a sterilization module comprising: 
a main body having an opening at upper and lower sides of the main body (Fig. 11b (1103)); 
a protective cover disposed inside the main body to shield an interior of the main body from an outside of the main body ((1120)), the protective cover including a material through which UV light transmits (11:23-25);  
a substrate secured to an inner wall of the main body and disposed on the protective cover (see annotated Fig. 11B – Substrate); 
a cover seat protruding inward from an inner surface of the main body such that the protective cover is seated on the cover seat (see annotated Fig. 11B – Cover Seat);  
an UV light emitting unit emitting UV light towards the protective cover (see annotated Fig. 11B – UV light emitting unit; 11:23-25); 
an inner sealing member disposed between an upper surface of the cover seat and a lower surface of the protective cover to seal a gap between the main body and the protective cover ((1122)); 
an outer holder fastened to an outer wall of the main body ((846)); and 
an outer sealing member to seal a gap between the main body and the outer holder (the outer sealing member is hull between jacking plate (846) and the flange of (1103)).

Regarding Claim 10:
Olsson teaches the sterilization module of claim 9, wherein the cover seat has a tapered shape having a diameter gradually increasing towards a lower surface of the cover seat (as shown in Fig. 11B). 

Regarding Claim 11:
Olsson teaches the sterilization module of claim 9, further comprising: 
a connector disposed on a surface of the substrate and electrically connected to the substrate (12:15-30); and 
a cable detachably coupled to the connector, wherein one end of the cable is detachably coupled to the connector and the other end of the cable is connected to an external power device (11:29-48).  

Regarding Claim 12:
Olsson teaches the sterilization module of claim 9, further comprising: a substrate holding portion disposed on the substrate and fastened to an inner wall of the main body (annotated Fig. 11B- the portion of the Cover Seat that is laterally disposed on the substrate and attached to the main body).  

Regarding Claim 13:
Olsson teaches a sterilization module comprising: 
a main body having an opening at upper and lower sides of the main body (Fig. 11b (1103));
a protective cover disposed inside the main body to shield an interior of the main body from an outside of the main body ((1120)), the protective cover including a material through which UV light transmits (11:23-25); 
a substrate secured to an inner wall of the main body and disposed on the protective cover (see annotated Fig. 11B – Substrate); 
a cover seat protruding inward from an inner surface of the main body such that the protective cover is seated on the cover seat (see annotated Fig. 11B – Cover Seat); 
an UV light emitting unit emitting UV light towards the protective cover (see annotated Fig. 11B – UV light emitting unit; 11:23-25);  and 
an inner sealing member disposed between an upper surface of the cover seat and a lower surface of the protective cover to seal a gap between the main body and the protective cover ((1122)), 
wherein the cover seat has a diameter gradually increasing towards a lower surface of the cover seat (as shown in Fig. 11B).

Regarding Claim 14:
Olsson teaches the sterilization module of claim 13, further comprising: an outer holder fastened to an outer wall of the main body (Fig. 11B (846)). 

Regarding Claim 15:
Olsson teaches the sterilization module of claim 13, further comprising: an outer sealing member disposed between an upper surface of the body holding portion and a lower surface of the outer holder to seal a gap between the main body and the outer holder (the outer sealing member is the ship hull between jacking plate (846) and the flange of (1103)).

Regarding Claim 16:
Olsson teaches the sterilization module of claim 13, further comprising: a spacer disposed between the substrate and the protective cover to separate the UV light emitting unit from the protective cover (Fig. 11b (1123)). 

Regarding Claim 17:
Olsson teaches the sterilization module of claim [16], wherein the spacer has a displacement preventing portion protruding upward from an upper surface of the spacer and preventing the substrate from being displaced from a designated place (upper portion of spacer adjacent to O-ring), wherein the displacement preventing portion has a height less than or equal to a thickness of the substrate (the total height of (1123) along the vertical axis is significantly less than the thickness of the substrate along the horizontal axis).

Regarding Claim 18:
Olsson teaches the sterilization module of claim [16], further comprising: a substrate seat protruding inward from an inner wall of the spacer to allow the substrate to be seated on the substrate seat (annotated Fig. 11B – the cover seat also acts as a substrate seat).  

Regarding Claim 19:
Olsson teaches the sterilization module of claim 13, further comprising: a substrate holding portion disposed on the substrate and fastened to an inner wall of the main body  (annotated Fig. 11B- the portion of the Cover Seat that is laterally disposed on the substrate and attached to the main body). 

Regarding Claim 20:
Olsson teaches the sterilization module of claim 13, further comprising: a body holding portion formed along an outer periphery of the main body and protruding from an outer surface of the main body (Fig. 11B- Flange of (1103)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,550,011 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims include the limitations of the instant claims, albeit rephrased, along with additional limitations.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,225,419 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims include the limitations of the instant claims, albeit rephrased, along with additional limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881